Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 07/16/2021.  Claims 1-24 of which claims 1 ,9, 21, 22 , 23 and 24 are independent, were pending in this application and have been considered below.
Response to Arguments
3.            Applicant’s arguments, see Remarks, filed 07/16/2021, with respect to the rejection of  Claims 1 -24 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10693542 in view of Kim et al (Wo 2014/157867) have been fully considered and are persuasive.  The rejection of claims has been withdrawn because of terminal disclaimer submitted and approved on 07/16/21.

Allowable Subject Matter
4.         Claims 1-24 are allowed.
5.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


7.         The following is a statement of reasons for allowance: 
Regarding claims 1 and 9, the prior art of record, specifically 
Kim et al (Wo 2014/157867)(see ids) teaches communication apparatus in (fig 1,7 and 11, EU and eNB 12) comprising: a control unit ([0251, processor 11,12 can be controller) configured to measure a reference signal transmitted in a radio resource allocated for each terminal apparatus in units of the radio resource and transmits information indicating a measurement result ( see [0193], a method for transmitting a precoded RS and measuring radio resource management for the same, in [0211], when the UE reports an RRM-RS based RSRP measurement result to the eNB, the eNB may detect the approximate position of the UE and signal configuration of a precoded CSI-RS transmitted to the position to the UE...determine a precoded CSI-RS to be configured for the corresponding UE).
Xp50994421 (“3GPP TSG RAN WG1 Meeting #82,” R1-154546 (hereinafter referred to as "Xp50994421) (see ids) teaches a UE is configured with CSI process on which the actual NZP CSI-RS transmission and CSI-IM measurement instances are controlled by eNB. See section 1.”Introduction” and section 2.”UE specific precoded CSI-RS for FD MIMO”, - - Beamformed CSI-RS can be in cell specific or UE specific way. To reduce the CSI-RS overhead, beamformed CSI-RS in UE specific manner may 
Kishiyama et al (US 20150180632) teaches in [0064], the radio communication system 1, the terminal apparatus 10 measures a CQI based on the DM-RS, which is a user-specific ( terminal-specific) reference signal that allows beam forming and power control, and transmits the result to the base station apparatus 20, so that it is possible to feed back adequate channel quality information even in a system where beam forming, power control and so on are applied. The DM-RS is transmitted frequently and densely compared to the CSI-RS, so that it is possible to feed back a DM-RS CQI at arbitrary times when necessary.
However, none of the prior arts cited alone or in combination provides the motivation to teach wherein the controller transmits the information indicating the measurement result in units of the radio resource as information indicating the measurement result in units of a subband, wherein the information indicating the measurement result is a channel state report, and wherein the controller is configured to transmit the channel state report along with a hybrid automatic repeat-request (HARQ) response to received data.as recited in claims 1, 9 and similarly in claims 9, 21, 22, 23 and 24.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.